
	
		III
		112th CONGRESS
		1st Session
		S. RES. 125
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Udall of New Mexico
			 (for himself, Mr. Johnson of South
			 Dakota, Mr. Blumenthal,
			 Mr. Durbin, Mr.
			 Akaka, and Mr. Begich)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Health Week.
	
	
		Whereas the week of April 4, 2011, through April 10, 2011,
			 is National Public Health Week, and the theme for 2011 is Safety is No
			 Accident: Live Injury-Free;
		Whereas since 1995, public health organizations have used
			 National Public Health Week to educate the public, policymakers, and public
			 health professionals about issues that are important to improving the health of
			 the people of the United States;
		Whereas each year, nearly 150,000 people die from injuries
			 and almost 30,000,000 people are injured seriously enough to require a visit to
			 an emergency room;
		Whereas unintentional injuries, such as motor vehicle
			 crashes, poisonings, and burns, rank among the top 10 causes of death for
			 people ages 1 through 44;
		Whereas the financial costs of injuries are staggering,
			 accounting for 12 percent of annual medical care spending and totaling as much
			 as $69,000,000,000 per year;
		Whereas injuries, unexpected events, and violence affect
			 people at home, at work, and at play, in their communities and on the move;
			 and
		Whereas many injuries and associated costs can be
			 prevented by taking actions such as wearing a seatbelt, properly installing
			 smoke alarms, properly installing and using child safety seats, wearing a
			 helmet, storing cleaning supplies (and guns) in locked cabinets, and educating
			 the community about violence and abuse toward children, women, seniors, and
			 other at-risk populations: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Public Health Week;
			(2)recognizes the
			 efforts of public health professionals, the Federal Government, States,
			 municipalities, local communities, and every person in the United States in
			 reducing injuries and promoting safety;
			(3)recognizes the
			 role of public health in promoting safety, preventing injury, and improving the
			 health of people in the United States;
			(4)encourages
			 increased efforts and resources to improve the health of people in the United
			 States through—
				(A)the promotion of
			 safety and reduction of injuries; and
				(B)the strengthening
			 of the public health system of the United States; and
				(5)encourages the
			 people of the United States to learn about the role of public health in
			 improving health in the United States.
			
